internal_revenue_service number release date index number 25d ----------------------- ---------------------------- ---------------------------------------------- in re ---------------------------------------------------- ------------------------------------------------------------ -------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-102696-10 date date legend taxpayer state program public_utility dollar_figurea b dollar_figurec dollar_figured year x ----------------------- ---------- ----------------------------------------------------- ------------------------------------------- ------------- --- --------- ------------- ------- -------------------------------- dear ----------------- this responds to a letter dated ----------------------- submitted by your authorized representative requesting rulings under sec_25d sec_136 and sec_61 of the internal_revenue_code code related to the purchase of a residential solar electric system the facts represented are as follows taxpayer is a resident of state taxpayer uses the cash_method_of_accounting and is a calendar_year taxpayer taxpayer contracted with x to purchase and install a residential alternative renewable energy system at taxpayer’s residence plr-102696-10 under the state program retail public electric utility companies utilities or utility such as public_utility are required to generate an increasing portion of their retail electricity sales from renewable sources annual renewable energy requirement a portion of the annual renewable energy requirement must be met with renewable energy credits recs which are derived from distributed residential and non-residential applications recs are tradable commodities that represent proof that one kilowatt-hour kwh of electricity is generated from a renewable energy source recs expire once a utility uses the recs to satisfy the annual renewable energy requirement utilities may transfer or purchase recs from third parties to meet the requirements imposed by the program most utilities have established renewable energy incentive programs to satisfy the requirements of the program the incentive programs typically offer residential customers who install renewable energy resources the opportunity to sell recs associated with their renewable installations back to the utility for an up-front incentive payment based on an amount of residential solar generating capacity in year taxpayer purchased a grid-tied solar electric power system residential solar system from x for dollar_figurea that allows taxpayer to convert sunlight into utility grade electricity the residential solar system will generate electricity for taxpayer’s residence taxpayer is a participant in public utility’s renewable energy incentive program whereby taxpayer has agreed to transfer title and ownership of any environmental credits benefits emissions reductions offsets and allowances associated with each kwh of electricity produced by taxpayer’s residential solar system to public_utility for a b year term in exchange for a one-time payment of dollar_figurec rec payment public_utility is not purchasing the residential solar system from taxpayer but is purchasing the recs associated with that system taxpayer does not expect to reduce the amount of expenditure made for the residential solar system by the rec payment taxpayer plans to calculate the tax_credit on the full purchase_price thus taxpayer expects to report on taxpayer’s federal_income_tax return for year an income_tax_credit of dollar_figured pursuant to sec_25d accordingly you requested the following rulings taxpayer will be able to obtain an income_tax_credit pursuant to sec_25d for year in the amount dollar_figured of dollar_figurea with no reduction for the receipt of the rec payment the rec payment shall not be treated as a subsidy provided directly or indirectly by a public_utility to a customer for the purchase or installation of any energy_conservation_measure as described in sec_136 and plr-102696-10 the taxpayer shall be required to treat the rec payment as gross_income pursuant to sec_61 law analysis sec_25d of the code allows an individual a credit against the tax imposed for the taxable_year in an amount equal to percent of the qualified solar electric property expenditures made by the taxpayer during such year sec_25d defines the term qualified_solar_electric_property_expenditure as an expenditure for property which uses solar_energy to generate electricity for use in a dwelling_unit located in the united_states and used as a residence by the taxpayer sec_25d allows the expenditures_for labor costs properly allocable to the onsite preparation assembly or original installation of the qualified solar electric property and for piping or wiring to interconnect such property to the dwelling_unit to be taken into account for purposes of sec_25d under sec_25d generally for purposes of determining the tax_year when the credit is allowed an expenditure with respect to an item shall be treated as made when the original installation of the item is completed under sec_25d in the case of an expenditure in connection with the construction or reconstruction of a structure such expenditure shall be treated as made when the original_use of the constructed or reconstructed structure by the taxpayer begins sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived including gains derived from dealings in property sec_61 under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 sec_136 provides an exception to this general_rule stating that gross_income does not include the value of any subsidy provided directly or indirectly by a public_utility to a customer for the purchase or installation of any energy_conservation_measure sec_136 provides in relevant part that a taxpayer may not take a tax_credit such as the credit under sec_25d for an expenditure to the extent of the amount excluded as a subsidy under sec_136 with respect to the expenditure in the current situation taxpayer sold all of the environmental attributes associated with the recs to public_utility in exchange for a payment as such public utility’s payment to taxpayer is neither a rebate nor purchase-price adjustment since public_utility has no reasonable nexus to the cost or sale of the subject property from the vendor x also the payment is not a subsidy intended to facilitate the acquisition of property deemed advantageous to the payor though public_utility may make such plr-102696-10 payments in other contexts rather taxpayer represents that the transaction between the parties is effectively a sale_or_exchange of property and property rights public_utility will in fact make no payment to taxpayer absent the transfer of taxpayer’s valuable property interests namely the recs associated with the residential solar system purchased by taxpayer from x and the parties specifically state that the subject payment is to be made in consideration of the transfer of such property interests based solely on the information submitted and representations made we conclude that the proceeds from this sales transaction are not within the purview of sec_136 consequently taxpayer must include gain from the sale of the recs to public_utility in taxpayer’s gross_income under sec_61 further taxpayer is not required under sec_136 to reduce the basis in the residential solar system taxpayer represents that the residential solar system generates electricity for taxpayer’s residence located in the united_states thus taxpayer may take a credit for of the expenditures_for qualified solar electric property and taxpayer does not have to reduce the expenditure by the amount of the rec payment the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts or transactions described above under any other provision of the code specifically we express no opinion on whether the amounts allocated to the qualified_expenditures are correct and thus we express no opinion on the accuracy of the tax_credit amount this ruling is directed only to the taxpayer who requested it under sec_6110 of the code a letter_ruling may not be used or cited as precedent in accordance with a power_of_attorney on file in this office we are sending a copy of this letter_ruling to your authorized representatives sincerely jaime c park senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy copy for sec_6110 purposes
